DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) filed on November 12, 2020; January 28, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As to claims 1 and 10, the PCT Written Opinion cites US 2015/0070745 (Pradhan) and WO 97/28484 (Batchelor) as teaching all the limitations of claims 1 and 10 however as best as Examiner understands, Pradhan and Batchelor each fail to teach that responsive to the charge reaching the overcharge limit, setting the sense voltage to a second sense voltage that is lower than the first sense voltage.
	As to claim 19, the PCT Written Opinion cites Pradhan as teaching all the limitations of claim 19, however as best as Examiner understands, Pradhan fails to teach determining the amount of charge transferred to the electrochromic device reaches a charge limit before the sense voltage reaches a first sense voltage limit, and responsive to the charge reading the charge limit, change the first sense voltage limit to a second sense voltage limit that is lower and maintaining the sense voltage at or below the second sense voltage limit while charging or discharging.
	As to claims 1, 10, 19, regarding the art of Ziebarth (US 9,563,097), Zeibarth teaches supplying the constant current, measuring charge transfer, and responsive to charge transfer reaching a limit before the sense voltage reaches a sense voltage limit, however Zeibarth shows only stopping the current when the charge reaches the overcharge (Zeibarth Fig. 8A).  Zeibarth does not continue, based on the charge reaching the overcharge limit, to change the sense voltage limit to a second (subsequent) sense voltage limit being lower than the first/original voltage limit.
	As to claims 1, 10, 19, regarding the prior art of Green et al. (US 5,654,736), Green et al. teaches a constant current supply (Green Fig. 2 - 11), charge determination (Green Fig. 2 - 15), and voltage sensing and sense voltage limit (Green Fig. 2 - 12, 5, 2; col. 3:7-30), Green et al. doesn’t specify that responsive to the charge determination setting the sense voltage to a second sense voltage being lower than the first/original sense voltage.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nagel et al. (US 10,372,007); Nagel (US 10,768,503); Bass et al. (US 9,581,877); Bass et al. (US 2016/0202588); Zeibarth et al. (US 9,563,097); Zeibarth et al. (US 10,831,079); Zeibarth et al. (US 2016/0202590); Jack et al. (US 9,885,935); Matthews (US 8,218,223); Gustavsson et al. (US 8,018,644); Yamaguchi (US 7,724,415); Greer (US 7,133,181); Yu et al. (US 6,614,577); Reichmann et al. (US 6,362,806); Pletcher et al. (US 5,973,819); Lefrou et al. (US 5,822,107); Green et al. (US 5,654,736); Ripoche et al. (US 5,365,365); Ballmer (US 4,512,637); Uede et al. (US 4,322,133); Wang et al. (US 2021/0231981); Coffin et al. (US 2018/0059498); Ingalls et al. (US 2003/0210449); Bell et al. (WO 98/16870) are cited as either the closest art as discussed above and/or additional examples electrochromic driving method/devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 19, 2022